Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 09, 2016

The Court of Appeals hereby passes the following order:

A16D0476. ROMEL MOLINA MANAOIS v. THE STATE.

        Romel Molina Manaois has filed an application for discretionary appeal of the
trial court’s order dismissing his motion to set aside and vacate his conviction. The
trial court entered its order on June 8, 2016. Manaois filed his application on July 22,
2016.
        An application for discretionary appeal must be filed within 30 days of entry
of the challenged order. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35
are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
Manaois filed his application 44 days after entry of the order he seeks to appeal, and
his application is therefore untimely. In addition, a motion to vacate a conviction is
not an appropriate remedy in a criminal case, and any appeal from an order denying
or dismissing such a motion must be dismissed. Harper v. State, 286 Ga. 216, 216-
218 (686 SE2d 786) (2009).          Accordingly, Manaois’s application is hereby
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
        Clerk’s Office,
               08/09/2016
Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.